Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamboh (US 20180027115) in view of Krishnan (US 9,420099).

Regarding claim 1, Kamboh teaches, a computer-implemented method of processing an emergency incident in an emergency communication system (abstract, Paragraph 48-49, 56: the clustered ESRP 204 includes a cluster manager 250 and one or more ESRP cluster nodes 260a, 260b, 260c, 260d, and 260e (hereinafter collectively or individually referred to as ESRP cluster node 260) the method comprising: 
routing, at an Emergency Services Routing Proxy (ESRP), a first emergency call from a first emergency caller device to a first primary Public Safety Answering Point (PSAP) (Paragraph 44: The ESRP 118 can then route the event to the selected PSAP 150 and Paragraph 107: The first registration information is received from a first emergency services routing proxy node. The first registration information includes a routing service identifier)
routing at the ESRP, a second emergency call from a second emergency caller device to a second primary PSAP (Paragraph 45: This may create a situation where subsequent events related to a similar incident are not necessarily identified and routed to an agent who may be most familiar with the case. Each PSAP may include one or more agents capable of responding to the emergency event and Paragraph 108);
verifying, at the ESRP that the first emergency call and the second emergency call relate to a same emergency incident (Paragraph 111: the first emergency services routing proxy node or the second emergency services routing proxy node is identified to provide the routing service for the call. The identification is based at least in part on the service identifier included in the call “when the identification the same, it is the same call); 
establishing a communication between the first primary PSAP and the second primary PSAP, relate to the same emergency incident are (Paragraph 111);
and in response to establishing the call, sending, by the ESRP, a message to a secondary PSAP for handling the emergency incident (Paragraph 11, 15, 17, 20, 59-60).
Kamboh does not teach a conference bridge; wherein a first agent at the first primary PSAP and a second agent at the second primary PSAP are communicatably connected via the conference bridge and the first emergency call and the second emergency call that relate to the same emergency incident are mergeable via the conference bridge.
Krishnan teaches the above (911 calls from many users reporting the same incident (Fig. 2), first and second PSAP, merging multiple calls that report same incident, abstract and Col. 6, lines 45-Col. 7, lines 1-20). 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kamboh with Krishnan in order to improve the system and enhance the service provided to the user. 
Regarding claim 2, Kamboh in view of Krishnan teaches, wherein the message sent to the secondary PSAP is a single message (Kamboh: Paragraph 45).
Regarding claim 4, Kamboh in view of Krishnan teaches, the ESRP verifying that the first and second emergency calls relate to the same emergency incident by determining that the first and second emergency calls are made from a respective location that is within a predetermined distance range of each other (Kamboh: Paragraph 70, 105).
Regarding claim 5, Kamboh in view of Krishnan teaches, wherein the predetermined distance range is determined to exist when the first and second emergency calls have a same cell ID (Kamboh: Paragraph 70, 105).
Regarding claim 7, Kamboh in view of Krishnan teaches, the routing of the first emergency call to the first primary PSAP and the second emergency call to the second primary PSAP that is spatially unrelated to the first primary PSAP is caused by a policy rule change (PRF) ((Kamboh: Paragraph 70-72).
Regarding claim 8, Kamboh in view of Krishnan teaches, the routing of the first emergency call to the first primary PSAP and the second emergency call to the second primary PSAP that is spatially unrelated to the first primary PSAP is caused by the first emergency caller device using a first Service Provider and the second emergency caller device using a second Service Provider different from the first Service Provider (Kamboh: Paragraph 109, 116).
Regarding claim 9, see claim 1 rejection.
Regarding claim 10, see claim 2 rejection.
Regarding claim 12, see claim 4 rejection.
Regarding claim 13, see claim 5 rejection.
Regarding claim 15, see claim 7 rejection.
Regarding claim 16, see claim 8 rejection.
	Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamboh (US 20180027115) in view of Krishnan (US 9,420099) in view of Biage (US 20130078943).
Regarding claim 3, Kamboh in view of Krishnan teaches, the ESRP verifying that the first and second emergency calls relate to the same emergency incident.
Kamboh in view of Krishnan does not teach verifying that the first and second emergency calls have been received within a predetermined time frame.
	Biage in the same art of endeavor teaches verifying that the first and second emergency calls relate to the same emergency incident by verifying that the first and second emergency calls have been received within a predetermined time frame (Paragraph 23).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kamboh with Krishnan with Biage in order to improve the system and enhance the service provided to the user.
	Regarding claim 11, see claim 3 rejection.
Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamboh (US 20180027115) in view of Krishnan (US 9,420099) in view of Estrada (US 20120320912).
Regarding claim 6, Kamboh in view of Krishnan teaches, routing service identifier (Kamboh: Paragraph 107).
Kamboh in view of Krishnan does not teach the ESRP verifying that the first and second emergency calls relate to the same emergency incident by verifying that the first and second emergency calls have an incident ID that is related to the same emergency incident.
Estrada in the same art of endeavor teaches verifying that the first and second emergency calls relate to the same emergency incident by verifying that the first and second emergency calls have an incident ID that is related to the same emergency incident (Paragraph 82-86).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kamboh with Krishnan with Estrada in order to improve the system and enhance the service provided to the user.
	Regarding claim 14, see claim 6 rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652